Title: To Thomas Jefferson from William Davies, with Reply, 29 March 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office March 29. 1781.

I find the number of waggons in the QMG’s department so utterly inadequate to the wants of the State, that the most common purposes of that department cannot be executed, nor any assistance afforded to the others. At present, indeed, Mr. Brown the commissary general has the greater part of them employed by him. Nothing can be done, therefore, in the collection of military stores without an entirely new arrangement in this particular. I am not well acquainted with the immediate demands of the southern army, but I am persuaded very many waggons will be useless for at least a month at various stations in this state. I would therefore submit it to your Excellency whether it would not be eligible to order at least ten to this station to be under the orders of the State QMG, till application shall be made for them by the continent. It is a matter of real moment to have the cannon, mortar and ball that now lie  below this hill removed to the top of it. Should the enemy pay us another visit, and such a thing is very possible, we shall then sensibly feel the great inconvenience of their present situation, and it will always be easy, should this proposition be accepted, to bring them down the hill, if we should at any time have occasion. The scattered state of the military stores in general is a serious circumstance, and ought immediately to be attended to. Captain Brown could at the same time that he visits the various places where they now lie uselessly dispersed make some engagements for removing them either to this place or others. The cannon at South quay and Suffolk will never be fit for service, unless removed; and it will be impossible to accomplish their removal without impressing the horses, cattle and perhaps carriages of the inhabitants. The impressment cannot be executed without a force to protect them, especially at South quay where the people are not very well affected. I would therefore submit it whether it would not be proper to authorize Captain Brown or such person as he shall appoint to impress every thing necessary for their removal, if he finds it can be accomplished. If it should meet the approbation of the Executive, I will write to General Muhlenberg requesting he will send a sufficient number of men to execute the design.
Perhaps as the scarcity of tradesmen in the public employ is attended with so much inconvenience, it may be expedient to exempt from the draft, in counties where it has not yet taken place, all such good tradesmen as are willing to enlist as such for three years or perhaps 18 months. I do not [kn]ow whether any difficulty will arise from the law, but I think there are many men that would willingly enlist for three years as artificers rather than run the risk of being drafted for 18 months as soldiers.
As to Hawkins’s misconduct he ought to be tried by a court martial; if found guilty he is by the articles of war to be cashiered with Infamy and published in the gazettes of the state, and afterwards ought to account for the money fraudulently obtained, and if any ballance should be due from the public it should be stopped, till the whole of his account is fairly settled.
I shall be ready to attend the council and your Excellency, as soon you may be pleased to direct, and am, Sir, most respectfully Your Excellency’s most huble servt.,

William Davies


In Council Mar. 29. 1781.
The board approves of the ordering ten waggons (of those to be furnished by the counties) to this station for getting together the  stores: and they rather think that the cannon being once got up Shockoe hill had better proceed to the water side at Westham from whence they may be taken up by water to the Fork. If any method of removing the cannon from South Quay can be devised we shall rejoice at it, having been trying the whole of our power near two years to get them removed. We think it better to purchase oxen or horses than to impress, as being cheaper and less disagreeable: indeed we suppose a number of draught horses in the hands of our Q. M. at Suffolk impressed lately for a purpose for which they will not now be necessary may be applied to this business. All artificers emploied for the public six months are by law exempted from draughts.
Th: Jefferson

